UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 397-1122 Date of fiscal year end:July 31 Date of reporting period:October 31, 2010 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of Investments (Unaudited) European Focus Fund October 31, 2010 Value Shares (note 3) Common Stocks - 95.33% Australia - 2.37% Centamin Egypt, Ltd. * $ 13,028,716 Finland - 1.85% Nokia Oyj France - 6.80% Alcatel-Lucent * Alstom S.A. Vallourec S.A. Vivendi S.A. Germany - 9.01% Axel Springer AG Brenntag AG * Continental AG * Fresenius SE HeidelbergCement AG Kabel Deutschland Holding AG * Ireland - 2.24% CRH plc The Bank of Ireland * Italy - 0.59% Azimut Holding SpA Kazakhstan - 4.59% KazMunaiGas Exploration Production, GDR Zhaikmunai LP, GDR * Luxembourg - 0.44% AZ Electronic Materials S.A. * Netherlands - 2.09% A&D Pharma Holding N.V., GDR Akzo Nobel N.V. Amtel Vredestein N.V., GDR (a) (b) * — Norway - 0.73% Sevan Marine ASA * Portugal - 1.95% Galp Energia, SGPS, S.A., B Shares Switzerland - 3.52% GAM Holding, Ltd. * Roche Holding AG Temenos Group AG * United Kingdom - 59.15% Aero Inventory plc (a) (b) — Afren plc * African Minerals, Ltd. * Aviva plc BAE Systems plc Betfair Group plc * Borders & Southern Petroleum * BP plc British Sky Broadcasting Group plc BT Group plc Caparo Energy, Ltd. * Essar Energy, Ltd. * European Goldfields, Ltd. * Exillon Energy plc * FirstGroup plc Game Group plc Gartmore Group, Ltd. * Gulf Keystone Petroleum, Ltd. * ICAP plc Imperial Tobacco Group plc ITV plc * Juridica Investments, Ltd. (a) * Kalahari Minerals plc * Lloyds Banking Group plc * London Mining plc * National Grid plc Regal Petroleum plc * Resolution, Ltd. Songbird Estates plc * The Sage Group plc Tullow Oil plc William Hill plc Total Common Stock (Cost $438,115,238) See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments (Unaudited) European Focus Fund October 31, 2010 (continued) Value Shares (note 3) Preferred Stock - 1.85% Germany - 1.85% Volkswagen AG Total Preferred Stock (Cost $6,081,495) REITS - 1.05% United Kingdom - 1.05% Shaftesbury plc Total REITS (Cost $3,795,845) Total Long Term Investments (Cost $447,992,578) Short Term Investment - 1.76% Fidelity Institutional Treasury Portfolio Total Short Term Investment (Cost $9,684,435) Total Investments - 99.99% (Cost $457,677,013) Net Other Assets and Liabilities – 0.01% Total Net Assets – 100.00% * Non income producing security (a) This security has been deemed illiquid in accordance to the policies and procedures adopted by the Board of Trustees. (b) Fair valued at October 31, 2010 as determined in good faith using procedures adopted by Board of Trustees. GDR Global Depositary Receipts REIT Real Estate Investment Trust See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments European Focus Fund October 31, 2010 (continued) Other Information: Industry concentration as a percentage of net assets: % of Net Assets Oil & Gas Exploration & Production % Gold Integrated Oil & Gas Asset Management & Custody Banks Communications Equipment Cable & Satellite Application Software Diversified Banks Trucking Precious Metals & Minerals Construction Materials Diversified Metals & Mining Health Care Equipment Industrial Machinery Multi-Utilities Automobile Manufacturers Publishing Tires & Rubber Investment Banking & Brokerage Multi-line Insurance Heavy Electrical Equipment Aerospace & Defense Diversified Chemicals Independent Power Producers & Energy Traders Casinos & Gaming Integrated Telecommunication Services Movies & Entertainment Broadcasting Pharmaceuticals Computer & Electronics Retail Trading Companies & Distributors Tobacco Diversified REIT's Industrial Conglomerates Oil & Gas Equipment & Services Life & Health Insurance Steel Health Care Distributors Real Estate Operating Companies Semiconductor Equipment Long Term Investments Short Term Investment Total Investments Net Other Assets and Liabilities % Henderson Global Funds Notes to Financial Statements (Unaudited) 1.All percentages are based on the net assets of the Henderson European Focus Fund (the “Fund”) as of October 31, 2010. 2.Net unrealized appreciation of the Fund’s investment securities was $92,601,272 of which $141,855,752 related to the appreciated investment securities and $49,254,480 related to depreciated investment securities for the fiscal quarter ended October 31, 2010. 3.Securities traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price.Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked prices. Short-term investments purchased with an original or remaining maturity of 60 days or less are valued at amortized cost, which approximates market value. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Trustees of the Trust.The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. The Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced.If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security.As a result, it is possible that fair value prices will be used by the Funds. Various inputs are used in determining the value of the Fund’s investments. The Fund established a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes.These inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued an ASU, Fair Value Measurements and Disclosures (“ASC 820”): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose: i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions:ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009 however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. Fund management has implemented part (i) and (ii) and is evaluating the implications of part (iii) of ASC 820 and the impact to the financial statements. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund’s investments carried at value: European Focus Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Common Stocks Australia $ $
